09-5218-ag
         Mowla v. Holder
                                                                                       BIA
                                                                               A073 612 326
                                                                               A073 612 327
                                                                               A073 612 328
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 15 th day of December, two thousand               ten.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                GUIDO CALABRESI,
 9                ROBERT A. KATZMANN,
10                      Circuit Judges.
11       _________________________________________
12
13       GOLAM MOWLA, NASIMA KHAN, NUSRAT
14       MOWLA,
15                Petitioners,
16
17                         v.                                   09-5218-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONERS:              Alexander J. Segal, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Lyle D. Jentzer, Senior
29                                     Litigation Counsel; Jeffrey L.
30                                     Menkin, Trial Attorney, Office of
1                              Immigration Litigation, United
2                              States Department of Justice,
3                              Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED, that the petition for review

8    is DENIED.

9        Petitioners, natives and citizens of Bangladesh, seek

10   review of a November 20, 2009, order of the BIA denying

11   their motion to reopen.     In re Golam Mowla, Nasima Khan,

12   Nusrat Mowla, Nos. A073 612 326/327/328 (B.I.A. Nov. 20,

13   2009).     We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15       We review the BIA’s denial of a motion to reopen for

16   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

17   (2d Cir. 2006).     An alien ordinarily may only file one

18   motion to reopen and must do so within 90 days of the final

19   administrative decision.     8 U.S.C. § 1229a(c)(7); 8 C.F.R.

20   § 1003.2(c)(2).     However, there is no time or numerical

21   limitation if the alien establishes materially “changed

22   country conditions arising in the country of nationality.”

23   8 U.S.C.

24   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).


                                     2
1        The BIA did not abuse its discretion in finding that

2    petitioners failed to establish changed country conditions

3    in Bangladesh sufficient to excuse the untimely filing of

4    their motion to reopen.   The BIA properly noted that, “the

5    record as it existed at the time of the Immigration Judge’s

6    August 31, 1998, decision . . . is void of any evidence of

7    conditions in Bangladesh at that time.”   Therefore, because

8    petitioners submitted evidence demonstrating only recent

9    conditions in Bangladesh, as opposed to evidence

10   establishing a change in conditions between the initial

11   proceedings and the motion to reopen, see 8 C.F.R.

12   § 1003.2(c)(3)(ii), the BIA reasonably found that

13   petitioners failed to show changed conditions in Bangladesh

14   sufficient to warrant reopening.   See Matter of S-Y-G-, 24

15   I. & N. Dec. 247, 253 (BIA 2007) (“In determining whether

16   evidence accompanying a motion to reopen demonstrates a

17   material change in country conditions that would justify

18   reopening, we compare the evidence of country conditions

19   submitted with the motion to those that existed at the time

20   of the merits hearing below.”); see also INS v. Abudu, 485

21   U.S. 94, 107, 110 (1988) (describing motions to reopen as

22   “disfavored” and noting that “the moving party bears a heavy


                                   3
1    burden” in demonstrating that reopening is warranted on the

2    basis of newly discovered evidence).   Furthermore, contrary

3    to petitioners’ argument, the BIA was under no obligation to

4    take judicial notice of country conditions evidence not in

5    the record.   See 8 C.F.R. § 1003.1(d)(3)(iv); cf. Chhetry v.

6    U.S. Dep’t of Justice, 490 F.3d 196, 199-200 (2d Cir. 2007)

7    (quoting Hoxhallari v. Gonzales, 468 F.3d 179, 186 n.5 (2d

8    Cir. 2006) (per curiam) (recognizing the permissive nature

9    of the BIA’s authority to “exercise independent discretion”

10   in taking notice of commonly known facts)); Yang v. McElroy,

11   277 F.3d 158, 163 n.4 (2d Cir. 2002) (finding it “well-

12   settled that the BIA has the authority to take

13   administrative notice of current events”).

14       Moreover, although, as petitioners point out, the BIA

15   acknowledged that the record included evidence “indicating

16   that Islamic fundamentalist[s] and militants in Bangladesh

17   have increased their influence over the political process,

18   attacked religious minorities and moderate Muslims, and

19   directed their ire against any individuals or groups that

20   profess secularism,” the BIA nevertheless reasonably found

21   that the general rise in Islamic fundamentalism was not

22   material to petitioners’ specific claim that they would be


                                   4
1    targeted as “Americanized Bangladeshis” or that petitioner

2    Nusrat Mowla would be forced into marriage.     See Melgar de

3    Torres v. Reno, 191 F.3d 307, 314 n.3 (2d Cir. 1999)

4    (“General violence in [a country] does not constitute

5    persecution, nor can it form a basis for petitioner’s well-

6    founded fear of persecution”).     Accordingly, the BIA did not

7    abuse its discretion in denying the motion as petitioners

8    failed to demonstrate their prima facie eligibility for

9    relief. 8 C.F.R. § 1003.2(c)(1), (3)(ii); see Kaur v. BIA,

10   413 F.3d 232, 233 (2d Cir. 2005) (per curiam).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21




                                    5